Title: From Benjamin Franklin to Richard Bache, 15 July 1779
From: Franklin, Benjamin
To: Bache, Richard


Dear sir
Passy, July 15. 1779.
The Bearer, M Vatteville, goes over with Views of establiching himself in our Country. He bears the Character here of a Valuable Man, Likely to make a good and Useful Citizen among us. I recommend him warmly to your Civilities and Counsels. Ben continues well and behaves in his College as one could wish. I am ever Your affectionate father
BF

P.S. The Chevalier Crenis has been with me lately and expresses great Satisfaction with the Civilities he received from you and others in America.
Mr. Ricd. Bache.

